 KEVIN STEEL PRODUCTS, INC.Kevin Steel Products,Inc.andShopmen'sLocalUnionNo. 455,InternationalAssociationofBridge,Structural and Ornamental Iron Workers,AFL-CIO. Case 2-CA-13002March 8, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn November 21, 1973, Administrative Law JudgeSidney Sherman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief. The General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Kevin Steel Prod-ucts, Inc.,West Haverstraw, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.iThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless theclear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc., 91 NLRB 544, enfd. 188 F 2d 362 (C.A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.We hereby correct an apparently inadvertent error made in theAdministrative Law Judge's Decision in par. c of sec. Ili, C, 3; it shouldread "would not let Leggio return "Respondent contends in its brief that the second strike which began onJuly 1, 1973, is an economic strike We note that no allegation was made inthe complaint that the July 1 strike was an unfair labor practice strike andwe, therefore, find it is unnecessary to pass on the status of the strike at thistimeDECISIONSIDNEY SHF.RMAN, Administrative Law Judge: The initialcharge herein was served on Respondent on June 11,1973,1 the complaint issued on July 31, and the case washeard on August 28 and 29. After the hearing briefs were1All events hereinafter related occurred in 1973 unless otherwiseindicated493filed by Respondent and the General Counsel. Upon theentire record,2 the following findings and recommenda-tions are made:1.RESPONDENT'S OPERATIONS IN COMMERCEKevin Steel Products,Inc., hereinafter called Respon-dent,is engaged in the fabrication and distribution of steeland related metal products at its establishment in WestHaverstraw,New York.Itannually sellsmore than$500,000 worth of products,of which more than $50,000 invalue is shipped to out-of-state points.Respondent isengaged in commerce.II.THE UNIONShopmen'sLocal Union No.455, International Associa-tion of Bridge,Structural and Ornamental Iron Workers,AFL-CIO,is a labor organization under the Act.111.THE MERITSA.The IssuesThe pleadings, as amended at the hearing, raise thefollowing issues:1.Whether Respondent has violated Section 8(a)(1) byoffering employees inducements to defect from the Union?2.Whether Respondent laid off, and subsequentlyterminated, certain employees because of their unionactivity and because the Union refused to remove Leggioas its shop steward, thereby violating Section 8(a)(3) and(1)?3.Whether Respondent has refused to bargain with theUnion since June 4?4.Whether Respondent has violated Section 8(a)(5)and (1) by refusing to sign an agreement reached betweenit and the Union.5.Whether the Board should defer the taking ofjurisdictionherein pending the conclusion of certainarbitration proceedings dealing with some of the mattersinvolved herein?B.Sequence of EventsRespondent has been engaged in the steel fabricationbusiness in West Haverstraw, New York. Early in 1973, ithad about 15 shop employees, and an unspecified numberof other employees, who did installation work in the field.Only the former are involved herein. For some years,Respondent has had contractual relations with the Unionas the representative of the shop employees, the last suchcontract having been in effect from July 1, 1970, throughJune 30, 1973. That contract contained a provision forarbitration of grievances. The Union's chief shop stewardduring the term of that contract was Leggio. On February15, the employees struck because of Respondent's delin-quency with respect to various trust funds established bythe parties' contract. By letter dated February 15, Respon-dent notified the strikers that they were being laid off forlack of work. By February 21, Respondent had satisfied its2For corrections of the transcript, see the order of October 29209 NLRB No. 80 494DECISIONSOF NATIONALLABOR RELATIONS BOARDobligationto the trustfundsand the Unionon that dateannounced terminationof thestrike andaskedRespon-dent's president,Palatnik,how manymen he needed toresume operations.He answered that he did not need anyat that time,but would continueto operate as he hadduringthe strike with but one employee to help him. AboutMarch 1, the Union'spresident,Colavito,discussed thereasonsfor the layoffs with Palatnik, who insisted that hehad no work for themen, addingthat,even if hedid havework, he would notrecall them as longas Leggio was shopsteward.On March 30, Respondent notified the laid-offemployees that it was necessary"to permanently termi-nate"them becausethere was no reasonableexpectation oftheir beingrecalled.AboutMay1,negotiations for anew contract, tosucceed theone expiringon June 30, commenced.At thisand subsequent meetings-on May 15 and 21-the mainbone of contention was wage rates and the recallof Leggio.On May 21, Colavito proposedthat the existingcontract beextended,pending negotiations between theUnion and anindustryassociation,and that uponthe conclusion of suchnegotiationsRespondentadopt theassociation contract.Palatnik suggestedthat an appropriate draft be preparedby the Union'scounseland cleared withRespondent'scounsel.On June 1, when Colavito returned with a draft ofhis proposaland advisedPalatnik ithad been cleared withhis lawyer,Palatnik insisted,nevertheless,on calling hislawyer,who arranged a meetingfor furtherdiscussion ofthe proposal.However,a few dayslater that meeting wascanceled byPalatmk,who subsequently advised Colavitothat he would not sign thecontract.In the meantimethe Union hadsubmittedto arbitrationvarious issues, including theproprietyofRespondent'srefusal onFebruary 21 to recall Leggio and the otherstrikers.Sucharbitration was still in progressat the time ofthe instanthearing.C.Discussion1.The deferral issueSection 10 of the parties'contract established a grievanceprocedure for handling any "complaints,disputes orgrievances"submitted to the shop stewards by employees,and it was further provided that any "difference,grievanceor dispute"which was not otherwise settled through thatprocedure and "any difference or dispute between theCompany and the Union arising out of this Agreement oras to the meaning,application or alleged violation of anyprovision,or provisions of this Agreement shall, uponrequest of either party to this Agreement be submitted to"final and binding arbitration. Section 15(B) of the contractforbids discipline or discharge except for"proper cause."In section 11 of the contract Respondent renounces resortto"lockouts,"subject to certain exceptions not hererelevant.At the time of the instant hearing there was pending anarbitration proceeding between the parties over variousmatters, including the "lockout" of February 15, and thefailure to recall Leggio.At the hearing, Respondent movedthat the Board defer any action on the merits hereinpending the outcome of such proceeding,citingCollyerInsulatedWire, A Gulf and Western SystemsCo.3 Ruling onthat motion was reserved at the hearing.The questionof deferral is here complicatedby the factthat,in addition to actsby Respondent, which arguablyviolate thecontract and are currentlythe subject ofarbitration proceedings-namely, the failure to recall, andtermination of, various employees-the complaint allegesconduct which clearlyinvolves no breachof contract butonly of a statutory duty. The propriety of deferralin such asituation was considered inSheetMetalWorkers'Interna-tional Association,Local Union No. 17, AFL-CIO (GeorgeKoch Sons,Inc.),4where the issue was whetherthe Boardshould defer to arbitration with respectto the legality of aworkstoppage in a case where there was also involved thelegalityof a union fine,a matter beyond the purview of theparties' grievance and arbitration procedure and one whichwas decidedin that caseby theBoard on themerits. TheBoard there said:... since we are in any event required to takejurisdiction in order to determine the issue of whetherthe fine was violative of our Act,there seems lessreason to defer the other issue raised by the complaint;namely, the Union's conduct with respect to the strike.When an entire dispute can adequately be disposed ofunder the grievance and arbitration machinery, we arefavorably inclined toward permitting the parties anopportunity to do so. One of our reasons for so doing isto avoid multiplicity of forums.But, here,since wemust perforce determine a part of the dispute,there isfar less compelling reason for not permitting the entiredispute to be resolved in a single proceeding.Here, too, the entire dispute cannot be disposed of underthe contractual grievance and arbitration machinery; for,the complaint raises two issues clearly beyond the purviewof such machinery-namely,the alleged violation ofSection 8(a)(5)byRespondent'srefusal to execute acontract and its alleged solicitation of employees to defectfrom the Union.Moreover,there is another considerationmilitating against deferral of any part of this case. InCollyer,the Board stressed as a condition favoring deferralthe absence of any "claim...of enmity by Respondent tothe employees'exercise of protected rights."Here,there isnot only a claim,but it is found below that Respondent hasunlawfully frustrated the efforts of the Union to concludean agreement with it on behalf of the employees and that ithas attempted since early in 1972 to induce employees todefect from the Union by various promises of benefit.For all the foregoing reasons, Respondent'smotion todefer to arbitration is denied.2.Solicitation of employees to abandon theUnionThe complaint alleges that on various datesin Januaryand FebruaryRespondent offered inducements to theemployeesto abandonthe Union.3 192 NLRB 8374 199 NLRB 166. KEVIN STEEL PRODUCTS, INC.As background evidence on thisissuetheGeneralCounsel adduced testimony by Burrett, corroborated byUnion Agent Steinhauser, that early in 1972 Respondent'spresident, Palatiik, offered the employees more liberalfringe benefits, if they would repudiate the Union; and,Prah testified that "beginning in 1972" he had conversa-tionswith Palatnik, in which the latter promised to makecertain improvements in the existing retirement andhospitalization plans, if the employees would defect fromtheUnion, but, when Palatnik urged him to relay thismessage toothers in the shop, Prah refused to do so.5Notwithstanding Palatnik's denials, the foregoing testi-mony is credited on the basis of demeanor considerations.Viera testified that he joined in the strike on February15, and that the next day, when he returned to the plant forhis pay, Palatnik promised that he would have plenty ofwork, if he went "non-union." Viera appeared to be asincerewitnessand his testimony is credited, despitePalatnik's denial. Accordingly,it isfound that by Palat-nik'soffer to recall Viera, if he forsook the Union,Respondent violated Section 8(a)(1) of the Act.3.The 8(a)(3) issueThe General Counsel contends that 19 shop employees,including Leggio, were laid off by Respondent on or aboutFebruary 15, and discharged on or about March 30,because of their union activity and because the Unionrefused to remove Leggio as chief shop steward, and thatRespondent thereby violated Section 8(a)(3) and (1).Respondent concedes the layoffs and discharges but deniesthat they were motivated by improper considerations.The employees struck on February 15, because Respon-dent owed about $15,000 to the trust funds established bythe parties' contract. The same day, Respondent mailed aletter to the strikers notifying them that they were beinglaid off for lack of work and that they would be advisedwhen they were again needed. On February 21, Respon-dent having paid up its obligation to the trust funds, UnionAgent Steinhauser informed Respondent's president, Palat-nik, that the strike was over and the pickets were beingremoved, and asked how many men Palatnik was going toreinstate at that time. Palatnik answered that he was notgoing to recall anyone except Bolson, a finisher. WhenSteinhauser demanded that Leggio be recalled, since hewas the senior crane operator (as well as the chief shopsteward, with superseniority under the contract) and theservices of a crane operator would be needed to assistBolson, Palatnik answered that he, himself, would performwhatever crane work was needed.Until July 1, Respondent continued to operate with onlys Since the incident related by Burrett occurred beyond the period oflimitations prescribed by Sec 10(b) of the Act, it is considered here only asshowing Respondent's union animus The incident involving Prah is, also,considered only in that light. (Not only is it apparently barred by Sec 10(b),but the record shows that, although a union member, Ptah was a supervisorby reason of his authority to hire employees and to decide whatprobationary employees to retain at the end of their trial periodAccordingly, for that reason alone, any blandishments offered him toforsake the Union would not violate the Act.)6Colavito testified without contradiction that, when he visited the planton June 1, he saw several office employees and Mannocchi.as well asBolson, doing unit work495Bolson in the shop, assisted by Palatnik on the crane, andto an unspecified extent by Mannocchi, one of his formeremployees, and several nonunit personnels On July 1, thecontract having expired, Respondent's former employeesresumed picketing, to protest its failure to execute a newcontract.Apparently, about the same time Respondentrecalled several more of its former employees, and at thetime of the hearing it was still operating on a limited basisand was still being picketed.Prah, who joined in both strikes, testified that, when hereturned to the plant on February 20 for his pay, Palatnikstated there was nothing he could do about recalling Prahat the moment and that he was going "to try to stick it out"until July 1,7 but that he would be willing to "open theshop" if the Union would replace the "shop steward."Burrett testified that during the strike Palatnik told himthat he deplored the existing situation but "he could not doanything else because of the union," that the witness couldgo back to work for him at any time but Palatnik could not"open the shop" so long as Leggio would work there.Although disputing Burrett's account, Palatnik acknowl-edged that he had made the statement that he would notrecall Leggio "as shop steward" because he was "overstep-ping his role as shop steward" and that he had told Prah onFebruary 20 that he would not recall anyone until Leggiowas replaced as shop steward. Palatnik, nevertheless,denied that the purpose of the layoff was to force thereplacement of Leggio as shop steward, declaring that itwas due solely to lack of works However, when askedwhether he would have recalled the employees, if Leggiohad been ousted as shop steward, Palatnik answered:Iwould have maybe called back maybe only a very fewemployees, maybe the foreman and one other employ-ee, just to clean up the place, just to keep the placegoing.9Thus, by his own admission, Palatnik's refusal to recallthe laid-off employees was attributable at least in part tohis opposition to Leggio because he was "overstepping hisrole as shop steward."Prah related a further conversation with Palatnik onFebruary 27, in which the latter stated that he wasprepared to recall six or seven men but not "the shopsteward." Palatnik's version was that on that occasion hetold Prah only that he would not recall anyone due to lackofwork.However, Prah is credited on the basis ofdemeanor.Although Palatnik testified at some length about thedearth of work in the shop after February 15, and thereasons therefor, it is found, on the basis of his aforenoted7That was the expiration date of the Union's contract.8Palatnik explained that on February 15 the only substantial order inthe shop consisted of work he was doing under subcontract,and that, whenthe employees struck, he notified the customer that he could not guaranteedelivery because of the strike,whereupon the customer canceled the order.9This testimony seems to reflect the assumption by Palatnik thatRespondent was not permitted by the union contract to recall even one ortwo men for cleanup work without bringing Leggin back as shop steward.The basis for this assumption is not clear from the record. However, itsuffices for present purpose that Palatnik believed that to be the case andwas admittedly motivated by that belief. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDadmission at the hearing, as well as that made to Prah onFebruary 27, that, had he been so minded, Palatnik wouldthen have been able to provide work for some of the laid-off employees but did not do so because of his aversion toLeggio and his apparent belief that, if he recalled any ofthe other men, he would be obligated by the union contractto recall Leggio also.While not disputing that Palatnik was opposed torecalling Leggio, Respondent contends that such opposi-tion stemmed solely from Leggio's "improper activities,e.g., inhibiting productivity, causing breakdowns, insubor-dination and a threat to `get the boss.' " Palatnik explainedthat his difficulties with Leggio began with an incident inthe fall of 1972, when a dispute arose over the failure ofPalatnik to call Leggio in on a Saturday, when some workwas being done on the plant building.10 Palatnik addedthat,when, soon thereafter, he had occasion to rebukeLeggio for poor workmanship on a painting job, Leggioretorted that Palatnik was "picking on" him because of theaforecitedSaturdaywork incident and declared thatPalatnik was "a challenge to" him and he was "going toget"Palatnik.This incident apparently inspired thefollowing letter of October 31, 1973, to the Union:On numerous occasions, I have discussed with you thedifficulties we have with Salvatore Leggio.Mr.Leggio does not perform his duties with thecompetence required. In addition, his negative attitudeis reflected in the performance of his duties as ShopSteward. His apparent resentment of me personally andthis business, which provides a livelyhood [sic] for somany people, has now been brought into the open.On October 30, 1972 in the presence of others, hethreatenedme and the very existence of my business.This threat arose from the fact that when requested todo a certain job, Mr. Leggio did it in such aninadequate manner, that it was brought to his attentionby the Shop Foreman. His response to the criticism wasif you don't like it call the delegate. His response to mytelling him he must learn to do a proper job was, "If Idon't like it I can have some one else do it."Mr.Leggio does not run my business nor will I permithim to do so. He will do his job competently or he canleave.After making this "or else" statement he said he wouldplace a security guard around the clock to make sure hecaught me doing something wrong and then the threatto which I previously referred. He said and I quote,`Bob, you're a challenge to me and I am going to getyou.Itwas never my impression your union countenancedsuch an attitude, nor was it your desire to "get me" orKevin Steel Products, Inc.This is the culmination of a series of incidents and10The contract requires that "the shop steward shall be one of theemployees assigned to overtime work." The dispute over Respondent'salleged violation of that provision is now in arbitrationstatements which can lead to no other conclusion butthatMr. Leggio wants to get me. In order to do so hemust, of course, damage the business. An alternative isthat his threat to get me is a physical threat, however, Idoubt that.Mr.Leggio's attitude was exposed for all to see, thatof an enemy bonng from within, who out of spite,ignorance or viciousness has set as his goal, thedestruction of my business.I realize that short of a singular destructive act by him,he will not destroy me. However, single invidious actsof malfeasance and nonfeasance directed against meand my business, must have a cumulative deleteriouseffectand impede the progress and growth of abusiness important to me and my employees.I call upon you, known to me to be responsible and inthe highest tradition of labor leaders, to investigate thisproblem. It is not in the best interest of the union or methat such problems continue.Palatnik testified further that after the incident describedin the foregoing letter, and while he was in the plantwashroom, he overheard Leggio upbraid another employeefor working too fast; that during November and December1972, in his job of operating the overhead crane, Leggioburned out two motors through an improper operatingprocedure; that the witness rebuked Leggin three or fourtimes on that account but to no avail; that the witness didnot discharge Leggio therefor because he had a "reasona-ble doubt" at the time about Leggio's responsibility for thedamage to the motors; that, after having operated thecrane, himself for 4 or 5 months thereafter without anymaintenance problems the witness is now convinced thatLeggio was in fact responsible for such damage; that inDecember 1972, when the witness personally took over thesupervision of a job in order to expedite it, Leggio took sickleave the next day; that two of the employees told thewitness that Leggio had taken off in order to hinderPalatnik's efforts to expedite the job; ii that the witnessbelieves that Leggio was responsible for a general slow-down, which resulted in that particular job taking 1,500hours longer to complete than normal; and that the witnessconcluded from the foregoing events that Leggio wasengaged in a plot to undermine him.Leggio, on the other hand, attributed the maintenanceproblems with the crane to matters unrelated to hisoperating procedure, asserting that he based this view inpart on information he received from the shop mainte-nance man, Thompson, as to the cause of those problems,and he expressly denied any mishandling of the crane. Hedenied, also, that he instigated any slowdown in the shop,explaining that the sick leave cited by Palatnik was due toa dental appointment and insisting that there was nowashroom incident such as Palatnik described. His versionof the "challenge" remark was that at the time of thatincidenthewas seeking a monetary award in the11Palatnik explained that it was necessary to replace Leggiofor that daywith an inexperienced man, who could not maneuver the craneas skillfullyas Leggio, thereby slowing down the work. KEVIN STEEL PRODUCTS, INC.arbitrationproceeding involving the "Saturday-work"incident and that all he told Palatnik was that"that moneywas a challenge to" him and that he"would go out to getit."Respondent'smaintenance man, Thompson,was notcalled by Respondent to corroborate Palatnik's charge ofabuse of equipment by Leggio and no explanation wasoffered for this omission,and, as noted above,Palatnik,himself,admitted to uncertainty as to the cause of thebreakdown of the equipment until after he had,himself,operated it for 4 or 5 months. In view of these circum-stances, I credit Leggio'sdenial of responsibility for anydamage to the crane'smotor and of employing theimproper operating procedure,to which Palatnik ascribedhis suspicion that Leggio was responsible for the frequentbreakdowns of the crane.Accordingly, it is found not onlythat Leggio did not,in fact, mishandle the crane,but alsothat Palatnik did not have any reason to believe that suchwas the case,and the inference is, therefore,warrantedthat,contrary to Palatnik's testimony,he did not actuallyentertain any such belief either before or after February 15.However,Ido not credit Leggio's rather strained explana-tion of the"challenge"remark and find that he did makesuch a remark in the terms described by Palatnik,and, inview of the circumstantiality of his account of the matter,credit Palatnik's testimony about the washroom incident.Absent any contradiction thereof,Palatnik's testimonyabout the report he received concerning Leggio's reasonfor taking sick leave on December 1972 is also credited.While the three incidents last mentioned might bedeemed to have justified Palatnik in believing that Leggiowas bent on disrupting Respondent'soperationsbyinstigating a general slowdown,the following mattersmilitate against the credibility of his testimony that heactually entertained such a belief or that his objection torecalling Leggio was motivatedsolely bysuch a belief.a.In a letter to the employees of January 29, Palatnikreferred to the "large number of problems which havearisen as a result of what we believe to beexcessive zealifnothing else,of union representatives" (emphasis sup-plied).Palatnik acknowledged that the foregoing referred,at least in part,to Leggio.b.Palatnik did not dispute Colavito's testimony that, atameeting between them early in March,Palatnik ex-plained that he objected to Leggio because he wasconstantly"raising questions"about the administration ofthe contract-opposing the assignment of laborers to domechanics' work-departures from seniority in layoff, anddeviations from the contract in selecting employees forovertimework.Prah,who, as found above, was asupervisor,confirmed that there were occasions when heattempted to "sneak"laborers into mechanics' jobs, whichprovoked complaints by Leggio to Palatnik.And, Leggioascribed Palatnik's"bitterness"toward him to Leggio'sefforts to enforce the contract.c.As noted above,Palatnik acknowledged at thehearing that he had declared that he would not let Palatnikreturn as shop steward because"he was overstepping hisrole as shop steward."d.Although Palatnik professed to believe,at least asearly as October 31,that Leggio was plotting Respondent'sdownfall,hemade no effort to initiate the procedure497prescribed in the contract for the discharge of a shopsteward nor did he take any other disciplinary actionagainsthim,retainingLeggio as an employee untilFebruary 15, when he joined the strike.Moreover,Palatnikmaintained at the hearing that during the period of thelayoff he considered allowing Leggio to return as anemployee,albeit not as a shop steward.e.It seems inherently improbable that, because of agrievance over I day's pay, Leggio would want to destroyRespondent's business on which he and his fellow unionmembers depended for their livelihood or that Palatnikwould in good faith believe that Leggio would take suchaction for such a reason.In view of all the foregoing considerations,it is foundthat Palatnik's antipathy toward Leggio stemmed mainlyfrom his insistence on Palatnik'scompliance with thecontract in the matter of work assignments and theselection of employees for overtime work and layoffs. It isapparent that Leggio's inflexibility in these areas wasresented by Palatnik because it frustrated his efforts topromote efficiency of operations and reduce costs at a timewhen Respondent'sfinancialpositionwas precarious.While it is clear that the incident referred to in the letter ofOctober 31,1972, generated a strong, emotional reactionon Palatnik'spart and while he may have genuinelybelieved at that time that Leggio was bent on underminingRespondent'soperations,it is significant that Palatnikmade no specific reference to that charge in any of his latercommunications to the employees or the Union aboutLeggio,but stressed only his resentment of Leggio's zeal asa steward.It is inferred, therefore,that the October 31letter reflected only a passing reaction to the October 22incident and that any effect thereof was secondary to themore realistic and substantial objections by Palatnik toLeggio's strict enforcement of the Union's contract.Ithaving been found,on the basis of Prah's creditedtestimony, that Palatnik would have recalled six or seven ofthe strikers on February 21, but for his opposition toLeggio,and that such opposition was due in large part, ifnot entirely,toLeggio'szeal in enforcing the Union'scontract,itfollows that such failure to recall was fordiscriminatory reasons and that Respondent therebyviolated Section 8(a)(3) and(1) of the Act.4.The 8(a)(5) issueThe General Counsel contends that Respondent violatedSection 8(a)(5) and(1) on and after June 1 by refusing toexecute an agreement which it had concluded with theUnion.In the alternative,the General Counsel contendsthat,ifthe Board finds that there was not a completeagreement on June 1, it should still adjudge Respondent tobe in violation of Section 8(a)(5) by reason of its allegedrefusal to bargain with the Union on and after June 4.There was substantial agreement between Palatnik andColavito as to the course of the negotiations for a contracttoreplace the one due to expire on July 1. Thesenegotiations began with a meeting early in May betweenPalatnik and Colavito.At this meeting and a later one, onMay 15,the main obstacles to agreement were Palatnik'sopposition to Leggio's returning as shop steward and hisinsistence on a reduction in the existing wage scale, on the 498DECISIONSOF NATIONALLABOR RELATIONS BOARDground that Respondent could not compete with other areafirms under that wage scale. When they met again, on May21, Palatnik announced that he was expecting some workwithin a few weeks, at which time he would recall some ofthe men, but he remained adamant with regard to Leggio.Finally, as a concession to Respondent, Colavito proposedthat the Union grant Palatmk an extension of the currentcontract, pending negotiation of a new contract with otherarea employers in the industry, with the stipulation thatRespondent would adopt any new agreement reached withsuch employers and that the Union would not strikeRespondent during such negotiations,unlessRespondentaccepted struck work from another shop. The advantage ofthis proposal to Respondent was that it would be exemptfrom any strike that might be called in connection with theforegoing areawide negotiations. When Palatnik indicatedinterest in this proposal, Colavito began to reduce it towriting, but Palatnik insisted that the drafting of languagebe handled by counsel. According to Colavito, Palatnikdeclared that whatever counsel agreed on would beacceptable to him. Colavito had a contract drafted byunion counsel, Mrs. Harper, who reported to him that shehad submitted the draft to Respondent's attorney, Guazzo,and that he had indicated approval and had promised torecommend acceptance thereof to his client. However,when he received the draftin the mail,Colavito was notsatisfied with the language of the "struck work" clause, andrequested Mrs. Harper to make a change therein and clearitwith Guazzo.12 On June 1, Colavito presented the finaldraft to Palatnik, who indicated that it was acceptable tohim but that he wished to call Guazzo. After a telephoneconversation with Guazzo, Palatnik reported that he was tomeet with Guazzo on June 5. When Colavito asked whysuch a meeting was necessary, in view of the fact thatGuazzo had already evinced his approval to Mrs. Harperand Palatnik had dust indicated his own satisfaction withthe draft, Palatnik answered only that he did not know andsuggested that Colavito speak to Guazzo. Colavito prompt-ly called him and asked for the reason for the proposedmeeting,assertingthatMrs. Harper had reported thatGuazzo was satisfied with the draft, whereupon Guazzoanswered, "That's right," but, nevertheless, insisted onmeeting with his client. Despite repeated questioning byColavito, Guazzo offered no explanation, and it was finallyarranged that the parties would meet with Guazzo on June5.According to Colavito, Palatnik concluded the June 1meeting with the assurance, "... don't worry, we got anagreement." 13Palatnik denied that he gave the foregoing reassurance toColavito on June 1. As for the May 21 incident, Palatnikinsisted that he merely told Colavito to put his contractproposal in writing and he would have Guazzo look at itand that he advised Colavito that he could make nocommitment without first having discussed with Guazzothe long-range implications of that proposal. There is thus12From a comparison of the initial draft and the subsequent one, itappears that the change desiredby Colavitowas the inclusion in the"struck-work" clause of a requirement that, in case of a strike byRespondent's employees because of its acceptance of work from a struckemployer, Respondent would reimburse the employees for any wages lost asa result of their strike Similar provisions appeared in the expiring contract,wherever it authorizes strike action to protest specified conduct bya conflict between Colavito and Palatnik as to whether onMay 21 Respondent accepted the proposal for an interimcontract,subjectonly to agreement on appropriatelanguage,orwhether Palatnik stipulated that, beforesigning any such contract, he would have to discuss themerits thereof with Guazzo.As to his telephone conversation with Guazzo on June 1,Palatnik testified that he asked Guazzo whether he hadcleared the new draft and that he professed to have seenonly the old one and proposed a meeting to discuss the newone. However, Palatnik did not dispute Colavito's testimo-ny that on June 1, when he asked why a meeting withGuazzo was necessary, Palatnik answered that he did notknow; nor did Guazzo deny that, when Colavito taxed himwith having already indicated approval of the proposedcontract, he acknowledged that such was indeed the casebut offered no explanation to Colavito for his scheduledmeeting with Palatnik. If the reason for that meeting was,as Palatnik testified, his desire to consult Guazzo about themerits of the Union's proposal, it seems that it would havebeen a simple matter for either Palatnik or Guazzo to haveso apprised Colavito. The fact that they failed to discloseany such reason to him at the time, but, instead, parried hisinsistentdemands for an explanation with vague andequivocal responses, is persuasive that at that time theyrecognized that Respondent had no valid reason forrefusing to execute the contract nor any reason that theycould afford to disclose.In view of these circumstances, as well as demeanorconsiderations, Colavito's testimony is credited insofar as itconflicts with Palatnik's, and it is found that on May 21Palatnik undertook to sign a contract embodying the termsthen proposed by Colavito, subject to agreement by theparties' counsel on appropriate language; that by June 1counsel had agreed on such language; and that on thatdate Palatnik reviewed the draft prepared by counsel andacknowledged that it reflected the understanding reachedby the parties on May 21, but refused to sign it at that time,proposing instead a meeting with his counsel on June 5.As to subsequent events, the record shows that on June 5Colavito was notified of cancellation of the scheduledmeeting and on June 6 he was informed by Palatnik that hewas upset by an incident that had occurred on June 2,involving alleged surveillance of Respondent's operationsby Leggio, and Palatnik insisted that he would not sign anycontract until the Union got rid of Leggio. On June 28,when the matter was next discussed by the parties,Palatnik, at first, reiterated his refusal to sign a contractunless the Union ousted Leggio as shop steward, but, whenthe Union indicated its willingness to consider a change inshop stewards if he would accept the proposed contract,Palatnik declared he still would not sign the contractbecause of the high wage scale. On July 16, after the otherarea employers in the industry had reached agreement onthe terms of a new contract and Colavito again appealed toRespondent It is thus clearthat there was nothingnovel about suchreimbursementprovisionand that it was oneroutinely included by theparties in clauses dealing with authorized strikes13All the findingsmade in the preceding paragraph are based onColavito's testimony, whichwas not disputed except in the tworespectsnoted in the next paragraph KEVIN STEEL PRODUCTS, INC.Palatnik to sign the contract, he answered that he preferredthe existing situation. There have been no further discus-sions of the contract.Respondent contends that, even if there was an agree-ment reached on the terms proposed by the Union, it wasnot legally binding because it was too vague and indefinite.Respondentrelieson the fact that the Union's proposal didnot, itself, specify the wage rates and other terms thatwould apply to Respondent after the Union reached anaccord with the other, area employers, but provided onlythatRespondent would be bound by whatever terms andconditionswere negotiated with such other employers.The clearest expression of the Board's position on thatpoint is contained inSheetMetalWorkers' InternationalAssociation,Local Union No. 270 (General Sheet MetalCo.).14There an employer had executed an "interimagreement," stipulating that it would be superseded bywhatever contract was negotiated by the union with amultiemployer association, of which the employer was nota member. However, after such contract was negotiated,the employer refused to comply with the requirementtherein for contributions to a fund to be used to promotethe interests of his industry. In alleging that the union'sinsistenceon compliance by the employer with thatprovisionwas unlawful, the General Counsel relied onBoard ruling that the establishment of such a fund was nota mandatory subject for bargaining and a union's insist-ence thereon violated Section 8(b)(3) of the Act. However,the Board affirmed the Trial Examiner's dismissal of thecomplaint, which dismissal was predicated on the rationalethat the employer's agreement to be governed by whateverterms might be negotiated in the future by the multiem-ployer association was legally binding, so that, in insistingon the employer's contributing to the industry fund, theunion was merely demanding that he honor a valid,contractual commitment.With respect to the contentionthat the interim agreement was void for uncertainty, theTrial Examiner quoted the following:It is not necessary that a promise should within itself becertain if it contains a reference to some document,transaction, or other extrinsic facts from which themeaningmay be made clear . . . . An offer oragreement may also refer to another agreement for adefinition of terms, even to a contract to be madesubsequently.15The foregoing ruling is deemed to be controlling here,and it is therefore found that the instant, extensionagreementwas not void for uncertainty.Upon consideration of all the foregoing matters, it isfound that by June 1 the parties had reached agreement onthe terms of an interim contract but Respondent refusedon and after that date to execute a contract embodyingthose terms, thereby violating Section 8(a)(5) and (1).1614 144NLRB 77315Willistonon Contracts, 3d ed , Sec 4716 In view of this finding,there is no need to pass on theGeneralCounsel's alternative contention that Respondent has refused to bargainsince June 417MorPaskesz,171NLRB 116, enfd 405 F 2d 1201 (CA 2, 1969),CONCLUSIONS OF LAW4991.The following unit is appropriate for collectivebargaining:All production and maintenance employees and plantclericals of Respondent, employed at its plant, exclud-ing office clericals, watchmen, guards and supervisorsas defined in the Act.2.At all times material herein, the Union has been thestatutory representative of the employees in the above unit.3.Respondent has violated Section 8(a)(5) and (1) oftheAct by refusing on and after June 1, 1973, to sign adocument embodying the agreement of the parties.4.Respondent has violated Section 8(a)(3) and (1) ofthe Act by discriminating against employees because of theinsistence of their shop steward on strict enforcement ofthe provisions of the Union's contract, and it has violatedSection 8(a)(1) by offering an employee an inducement toabandon the Union.5.The foregoing violations are unfair labor practicesaffecting commerce within the meaning of the Act.THE REMEDYIthaving been found that Respondent violated Section8(a)(1), (3), and (5), it will be recommended that it berequired to cease and desist therefrom and take appropri-ate, affirmative action.With regard to the 8(a)(5) violation, it will be recom-mended that Respondent be ordered to execute the draftagreement submitted on June 1 and give it retroactiveeffect to July 1, making its employees whole for any loss ofwages or other benefits suffered as a result of its failure tosign the agreement,together with interest at the rate of 6percent per annum.17With regard to the layoff of February 15, and thesubsequent "discharge" of the laid-off employees, while ithas been found that after the termination of the strikeRespondent would have recalled six or seven of thoseemployees but for its opposition to Leggio as shop steward,and that the refusal to recall them for such a reason wasunlawful, the present record does not permit a determina-tion of the exact number or identity of such employees.That issue will therefore have to be relegated to thecompliance stage of this case, as will the issue of theamount of backpay due such employees. Interest at therate of 6 percentper annumwill be added to any suchbackpay(IsisPlumbing & Heating Co.,138 NLRB 716),and the formula stated in F.W.Woolworth Company,90NLRB 289, shall govern the computation thereof. Nobackpay shall be awarded to any employee for such time ashe participated in the strikes that began on February 15and July 1.18Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)Shamrock Systems, Inc,155 NLRB 112118With respect to theFebruary15 strike,no backpay is due untilFebruary 21,when the Union notified Respondent of the conclusion of thestrike and, in effect,requested reinstatement of as many employees asRespondent needed at that time'With respect to the July I strike, it isnecessary to consider what effect to give to the fact that the employees were(Continued) 500DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act, there is herebyissued the following recom-mended:ORDER19Respondent,Kevin Steel Products, Inc., West Haver-straw,New York, its officers, agents, successors, andassigns, shall:1.Cease and desist:(a)Discriminating against employees because of theirinsistence, or the insistence of their representative, on strictenforcement of the provisions of a collective-bargainingcontract covering the following unit:All production and maintenance employees and plantclericals employed in Respondent's plant, excludingoffice clericals, watchmen, guards and supervisors asdefined in the Act.(b)Offering employees inducements to defect from theShopmen's Local Union No. 455, International Associa-tion of Bridge, Structural and Ornamental Iron Workers,AFL-CIO, or any other union.(c)Refusing to bargain in good faith with the afore-named Union as the representative of the employees in theunit described above, by refusing, upon request, to sign thecontract submitted by said union on June 1, 1973.20(d) In any other manner, interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-namedUnion or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective-bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to theextent permitted by the proviso to Section 8(a)(3) of theAct.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Upon request by the aforenamed Union, execute thecontract submitted by it on June 1, 1973, and giveretroactive effect thereto from July 1, 1973.(b) In the manner and to the extent prescribed in the"Remedy" section of the Administrative Law Judge'sDecision,make employees whole for any loss of earningssuffered as a result of Respondent's discrimination againstthem, and offer them immediate reinstatement to theirformer jobs or, if they no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority andother rights and privileges.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due underthe terms of this recommended Order.(d) Post at its place of business in West Haverstraw, NewYork, copies of the attached notice marked "Appendix." 21Copies of said notice, on forms to be provided by theRegional Director for Region 2, shall, after being dulysigned by Respondent's representative, be posted by itimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.discriminatorily terminated before that strike began Had it been caused bysuch discrimination, the loss of wages during the strike would necessarilyhave been attributable to Respondent's discriminatory conduct and would,therefore, properly enter into the computation of backpay However, thatstrike was admittedly called only to protest Respondent's refusal to sign acontract and it is inferrable therefrom that the employees would have struckeven if there had been no discriminatory terminations. Under thosecircumstances, the loss of wages during the period of the July I strike maynot be imputed to such terminations but to a supervening factor-theRespondent's refusal to sign a new contract19 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Orderhereinshall, as provided in Sec102 48 ofthe Rules and Regulations, be adopted by theBoard and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes20 SeeAmerican Needle & Novelty Company,206 NLRB No 6121 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National LaborRelations Act gives all employeesthese rights:To engage in self-organizationTo form,join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protection; andTo refrain from any or all these things.WE WILL NOTdo anything that interferes with theserights.WE WILLNOT discriminate against employees bylaying them off or discharging them because they ortheir representatives insist on strict compliance by uswith the terms of our contract with Shopmen'sLocalUnion No.455, International Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIO,or any other union.WE WILLNOT offer employees inducements toabandon the above-named Unionor anyother union.WE WILL,upon request,sign the contract submittedto us on June 1, 1973, bythe above-namedUnion onbehalf of the employees in the following unit:All productionand maintenance employees andplant clericals employed in our shop,excludingoffice clericals, watchmen, guards and supervisorsas defined in the Act. KEVIN STEEL PRODUCTS, INC.WE WILL offer reinstatement to their former orsubstantiallyequivalent positions to all employeeswhom we have refused to recall,or whom we haveterminated,because of the insistence of their represent-atives on strict enforcement of our contract with theabove-named Union,and we will make such employeeswhole for any loss of wages suffered as a result of ourdiscrimination against them.Allour employees are free to join or not to joinShopmen'sLocal UnionNo. 455,International Associa-tion of Bridge,Structural and Ornamental Iron Workers,AFL-CIO.DatedBy501(Representative)(Title)This is an official notice and must not bedefaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board'sOffice, 36thFloor,Federal Building,26 Federal Plaza,New York, NewYork10007,Telephone 212-264-0330.KEVIN STEEL PRODUCTS,INC.(Employer)